FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                      No. 20-50257
           Plaintiff-Appellee,
                                                 D.C. No.
                  v.                       3:11-cr-00938-LAB-1

 WILLIAM GREEN,
        Defendant-Appellant.                      OPINION

         Appeal from the United States District Court
           for the Southern District of California
              Hon. Larry A. Burns, Presiding

                   Submitted August 5, 2021 *
                     Pasadena, California

                       Filed September 8, 2021

   Before: Richard A. Paez, Consuelo M. Callahan, and
           Andrew D. Hurwitz, Circuit Judges.

                Opinion by Judge Callahan;
   Partial Concurrence and Partial Dissent by Judge Paez




    *
      The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                   UNITED STATES V. GREEN

                          SUMMARY **


                          Criminal Law

    The panel affirmed a criminal judgment in a case in
which the district court imposed a condition of supervised
release that the defendant may not “patronize any place”
where sexually explicit “materials or entertainment are the
primary material or entertainment available.”

    The panel held that the condition bars the defendant from
visiting a free pornography website. The panel wrote that
interpreting the condition’s language to require that an
individual directly purchase goods or services from a
physical location ignores the common understanding of
these terms as they are used in today’s digital age,
particularly in light of the oral instructions given by the
district court. The panel rejected the defendant’s argument
that there was insufficient evidence that he viewed
pornographic videos on the visited websites.

     Alternatively, the panel held that the record supports the
conclusion that the defendant searched for and viewed
materials depicting sexually explicit conduct, which
constituted an independent violation of the special condition
at issue.

   The panel rejected remaining arguments                       in   a
contemporaneously filed memorandum disposition.



    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                 UNITED STATES V. GREEN                    3

    Judge Paez concurred in part and dissented in part. He
wrote that the majority properly concluded that the record
supports the revocation of supervised release on the ground
that the defendant viewed an explicit video on the website in
question. He wrote that in addition to being superfluous, the
majority’s expansive interpretation of the supervised release
condition—that the defendant “patronized” a “place” merely
by clicking on a website—is erroneous.


                        COUNSEL

Kenneth M. Miller, Law Office of Kenneth M. Miller,
Capistrano Beach, California, for Defendant-Appellant.

Randy S. Grossman, Acting United States Attorney; Daniel
E. Zipp, Chief, Appellate Section, Criminal Division; David
Chu, Assistant United States Attorney; United States
Attorney’s Office, San Diego, California; for Plaintiff-
Appellee.
4                   UNITED STATES V. GREEN

                            OPINION

CALLAHAN, Circuit Judge:

    At issue is whether a condition of supervised release that
appellant William Green may not “patronize any place”
where sexually explicit “materials or entertainment are the
primary material or entertainment available” barred him
from visiting a free pornography website. We hold that it
does. Interpreting this language, as Green argues, to require
that an individual directly purchase goods or services from a
physical location, ignores the common understanding of
these terms as they are used in today’s digital age,
particularly in light of the oral instructions given by the
district court to Green here. We thus determine that the
district court did not abuse its discretion in revoking Green’s
term of supervised release. 1

                                  I

    In 2013, Green pleaded guilty to possession of images of
minors engaged in sexually explicit conduct in violation of
18 U.S.C. § 2252(a)(4)(B), and was sentenced to 87 months’
imprisonment and ten years of supervised release. One of
the conditions of supervised release was that Green may

        [n]ot possess or view any materials such as
        videos, magazines, photographs, computer
        images, or other matter that depicts “sexually
        explicit conduct” involving children as
        defined by 18 U.S.C. § 2256(2) and/or

    1
       In a separate memorandum disposition filed contemporaneously
with this opinion, we reject Green’s remaining arguments and affirm the
district court’s imposition of a sentence of 18 months’ imprisonment
followed by ten years of supervised release.
                   UNITED STATES V. GREEN                          5

        “actual sexually explicit conduct” involving
        adults as defined by 18 U.S.C. § 2257(h)(1),
        and not patronize any place where such
        materials or entertainment are the primary
        material or entertainment available.

Green served his term of imprisonment and was released in
2017. In March 2020, Green used his monitored cell phone
to visit a website where sexually explicit conduct involving
adults was the primary material available. 2 The district court
found that Green violated the terms of his supervised release
by “patroniz[ing] a place” where sexually explicit materials
were the primary entertainment available. The court
sentenced Green to 18 months’ imprisonment followed by
ten years of supervised release. Green timely appealed.

                                 II

    “We review a district court’s revocation of a term of
supervised release for an abuse of discretion.” United States
v. Thum, 749 F.3d 1143, 1145 (9th Cir. 2014). “In
evaluating the sufficiency of the evidence supporting a
supervised release revocation, ‘we ask whether, viewing the
evidence in the light most favorable to the government, any
rational trier of fact could have found the essential elements
of a violation by a preponderance of the evidence.’” Id.
at 1145–46 (quoting United States v. King, 608 F.3d 1122,
1129 (9th Cir. 2010)).




    2
       Probation alleged Green violated the terms of his supervised
release numerous times starting as early as August 2017. However, the
government sought revocation based on only the March 2020 violation,
and we therefore only address this violation.
6                 UNITED STATES V. GREEN

    Green contends that he did not violate the terms of his
supervised release because he did not purchase any explicit
material from the pornographic website he visited and
therefore he did not “patronize” the website. Green also
contends that he did not visit a “place” because a website is
not a “place.”

    We are not persuaded. In determining the meaning of
terms used in supervised release conditions, “we may
consult the definitions of those terms in popular
dictionaries.” United States v. Gibson, 998 F.3d 415, 419
n.5 (9th Cir. 2021) (quoting Metro One Telecomms., Inc. v.
Comm’r, 704 F.3d 1057, 1061 (9th Cir. 2012)). “Patronize”
has been broadly defined to mean “[t]o . . . support (a shop,
restaurant, theatre, etc.) with one’s custom; to frequent,
esp[ecially] as a customer or visitor[.]” Oxford English
Dictionary Online. 3 Other sources have defined the word to
mean to “provide aid or support.” Merriam-Webster’s
Collegiate Dictionary, 909 (11th ed. 2003); see also Black’s
Law Dictionary (11th ed. 2019) (defining “patron” in part as
both “a customer or client of a business, esp[ecially] a
regular one” and as “[s]omeone who protects, supports, or
champions some person or thing, such as an institution,
social function, or cause”); cf. United States v. Caraher,
973 F.3d 57, 64 (2nd Cir. 2020) (referring to users of child-
pornography websites as “patrons” of those sites); United
States v. Tagg, 886 F.3d 579, 584 (6th Cir. 2018) (same);
United States v. Brune¸ 767 F.3d 1009, 1024 (10th Cir. 2014)
(referring to users of the internet as “Internet patrons”).
Consistent with this expansive definition, we have
previously stated that the term “patronize” encompasses a
wide range of “everyday activities like shopping, seeing a

    3
      https://www.oed.com/view/Entry/138942?redirectedFrom=patron
ize#eid (last visited July 12, 2021).
                   UNITED STATES V. GREEN                         7

mainstream movie, reading a mainstream magazine, or
watching television.” United States v. Gnirke, 775 F.3d
1155, 1163 (9th Cir. 2015). As these examples make clear,
an individual can thus “patronize” a business merely by
visiting it, or in the case of media, by viewing or consuming
it. See id. Here, Green patronized the pornographic website
simply by visiting it.

    Green’s argument that a website is not a “place” fares no
better. “Place” includes not only a physical location, but also
“an indefinite region or expanse.” Merriam-Webster’s
Collegiate Dictionary, 946 (11th ed. 2003). A website
qualifies as an indefinite region or expanse located in the
digital realm. Consistent with this understanding, a
“website” has been defined as “a place on the internet where
information is available about a particular subject,
organization, etc.” Macmillan Dictionary Online (emphasis
added). 4 Therefore, a “place” does not necessitate the
presence of a physical environment; a virtual website can
also be a “place” as that term is commonly used and
understood.      Visiting a website primarily featuring
pornography thus constitutes “patronizing a place” under a
contemporary and common sense understanding of those
terms.

    This interpretation is further buttressed by the district
court’s oral statements at the January 2018 hearing at which
the condition was imposed. There, the district court stated,
“You’re not to view any form of media, which includes
digital or print media, that depicts sexually explicit conduct.”
The court did not specify that Green was forbidden only
from purchasing such materials at a traditional storefront. In

     4
       https://www.macmillandictionary.com/us/dictionary/american/we
bsite (last visited July 12, 2020).
8                   UNITED STATES V. GREEN

fact, the court explicitly explained that “[w]hether it’s on a
handheld cell phone or a media device or looking at the
internet or going to the library or anything else, you’re not
to view those things, not to try to access sites that have that
type of material on them as the predominant offering.” The
court then asked Green whether he understood, to which
Green responded, “Yes, sir.” Additionally, these conditions
made sense in the context of Green’s underlying conviction
for “possession of images of minors engaged in sexually
explicit conduct” in violation of 18 U.S.C. § 2252(a)(4)(B)
and which involved Green’s use of the internet. Therefore,
our interpretation of the condition is consistent with the
district court’s oral instructions and Green’s own
understanding that the condition barred Green from
accessing pornographic websites. 5

    Green also argues that the district court clearly erred in
finding that he patronized the pornographic websites
because there was insufficient evidence that he viewed
pornographic videos on those sites. Specifically, while the
computer monitoring system reported that Green clicked on
various pornographic videos, the monitoring software
reported that each video remained on the screen for a
duration of 0:00. This argument fails for two reasons. First,
even if Green did not actually watch the videos, just visiting
the pornography website in the first place violated the terms
of his supervised release for the reasons set forth above.
Second, probation’s monitoring software reported that the
user viewed the webpages containing the videos using
incognito mode, “a mode that can be set while web browsing
that allows for private browsing,” and which inhibited the

    5
       While the written condition might have been clearer had it
explicitly referenced websites, we nevertheless conclude that a website
is a “place” under the meaning of that term.
                 UNITED STATES V. GREEN                      9

monitoring system from collecting certain data on Green’s
activities. Upon reviewing the evidence in the light most
favorable to the government, the district court did not clearly
error in drawing the inference that Green watched the videos
notwithstanding the 0:00 viewing duration reported by the
monitoring software.

                              III

    The condition of supervised release that the district court
determined Green violated also separately prohibited him
from “possess[ing] or view[ing] any materials such as
videos, magazines, photographs, computer images, or other
matter that depicts ‘sexually explicit conduct’ involving
children as defined by 18 U.S.C. § 2256(2) and/or ‘actual
sexually explicit conduct’ involving adults as defined by
18 U.S.C. § 2257(h)(1) . . . .” While the parties do not focus
their arguments on this provision, we find that the record
also supports the revocation of Green’s supervised release
on the ground that Green ran afoul of this restriction when
he viewed content on the pornographic website as discussed
above.

                              IV

    We agree with the district court that Green’s supervised
release condition barring him from “patroniz[ing] any place”
where sexually explicit materials are available is properly
read to have prohibited him from visiting a pornographic
website. Alternatively, the record clearly supports the
conclusion that Green searched for and viewed materials
depicting sexually explicit conduct, which constituted an
independent violation of the special condition at issue. The
district court therefore did not abuse its discretion in
10               UNITED STATES V. GREEN

determining that Green violated his release conditions. The
judgment of the district court is AFFIRMED.



PAEZ, Circuit Judge, concurring in part and dissenting in
part:

    Clicking on a website does not, on its own, entail
“patronizing a place.” The majority’s interpretation of
William Green’s supervised release condition is both
unnecessary and overbroad. I respectfully dissent from parts
II and IV of the majority opinion.

                              I.

    Part II of the majority opinion is superfluous. Green’s
conditions of supervised release prohibited (1) “view[ing]
any materials such as videos, . . . computer images[,] or other
matter that depicts ‘sexually explicit conduct,’” and
(2) “patroniz[ing] any place” where such material is “the
primary material or entertainment available.” As the
majority properly concludes, the record supports the
revocation of Green’s supervised release on the ground that
a “rational trier of fact could have found . . . by a
preponderance of the evidence” that Green viewed an
explicit video or image on the website in question. United
States v. Thum, 749 F.3d 1143, 1145–46 (9th Cir. 2014)
(citation and internal quotation marks omitted); Maj. Op. 9.
No further analysis is required.
                  UNITED STATES V. GREEN                     11

                              II.

                              A.

    In addition to being unnecessary, the majority’s
expansive interpretation of Green’s supervised release
condition is also wrong. Due to the broad discretion a
district court is afforded in crafting conditions of supervised
release, see United States v. Gnirke, 775 F.3d 1155, 1159
(9th Cir. 2015), those conditions must be “sufficiently clear
and specific to serve as a guide for the defendant’s conduct,”
18 U.S.C. § 3583(f). Cf. United States v. Johnson, 626 F.3d
1085, 1090 (9th Cir. 2010) (explaining that a condition
violates due process if it “forbids . . . the doing of an act in
terms so vague that men of common intelligence must
necessarily guess at its meaning and differ as to its
application” (citation omitted)). Here, although the district
court could have prohibited Green from “visiting any
website” where videos or images depicting sexually explicit
conduct are the “primary material or entertainment
available,” it did not. We should not re-write Green’s
conditions of release on the district court’s behalf by
endorsing illogical and expansive definitions of “patronize”
and “place.”

                              B.

    The majority’s interpretation of “patronize” and “place”
is erroneous. First, the majority errs in concluding that
Green “patronize[d]” a website merely by clicking on it. The
majority notes that “patronize” is often defined as providing
“aid or support,” or to frequent “as a customer or visitor.”
Maj. Op. 6. Another dictionary has similarly defined the
word as: “to act as a patron of” and to “be a customer or
client of.” Webster’s Third New International Dictionary
1656 (1961). A patron is generally defined as one who “uses
12                UNITED STATES V. GREEN

money or influence to advance the interests of a person,
cause, art, etc.,” or a “customer of a shop, restaurant, theatre,
etc.”     Patron, Oxford English Dictionary Online,
https://www.oed.com/view/Entry/138929?rskey=hSjYKR
&result=1&isAdvanced=false#eid (last visited Aug. 27,
2021).

    There is no record evidence establishing that Green was
a customer or client of a sexually explicit website, nor any
suggestion that Green supported or aided the site by clicking
on it. Nonetheless, the majority concludes that visiting any
website constitutes “patronizing” that site, an expansive
interpretation of the word “patronize” that would lead to
absurd results in this context.

    Simple examples establish the majority’s error. Under
its reasoning, visiting a website for any purpose would
involve patronizing the site. A researcher that visits a
contemptible website would be “patronizing” the
organization that runs the site. So too would a curious user
of social media who clicked on a hyperlink and subsequently
accessed the website of an organization he despises. Similar
scenarios are legion and illustrate the majority’s limitless
interpretation of “patronize.” The majority’s holding is
particularly problematic in the criminal context, where
defendants such as Green face years or decades in prison
based on their alleged online activity.

    Furthermore, the majority’s definition finds no support
in case law. Two cases the majority relies on, United States
v. Caraher, 973 F.3d 57 (2d Cir. 2020) and United States v.
Tagg, 886 F.3d 579 (6th Cir. 2018), used the word “patron”
to describe individuals who created user accounts on a
website and subsequently used those accounts to access the
site. See Caraher, 973 F.3d at 60; Tagg, 886 F.3d at 585.
While creating an account and username is akin to creating
                 UNITED STATES V. GREEN                    13

a free account at a local library, there is no evidence that
Green created or logged into any such account to access the
site in question. The third case, United States v. Brune,
767 F.3d 1009 (10th Cir. 2014), is even less relevant, as
whether Green patronized “the Internet” by using a web
browser is not disputed.

    Nor does our decision in Gnirke provide any support to
the majority’s argument. The actions described in Gnirke—
“shopping, seeing a mainstream movie, reading a
mainstream magazine, or watching television,” 775 F.3d
at 1163—all involve an individual purchasing access to a
physical good or visual entertainment. Although one may
patronize his cable provider by watching television that he
previously subscribed to and paid for, the same is not true of
someone who merely clicks on a website. To be sure, as with
an account at a public library, transfer of payment is not
required for one to patronize an institution. But the
majority’s conclusion that “Green patronized the
pornographic website simply by visiting it” contradicts
common understandings of the term, ignores the realities of
the internet, and is entirely unsupported by case law.

   Second, the majority further errs by concluding that
Green visited a “place” under the terms of his release merely
by clicking on a website. By so holding, the majority
implicitly adopts the “cyberspace as place” metaphor that
some commentators have criticized. See, e.g., Mark A.
Lemley, Place and Cyberspace, 91 Cal. L. Rev. 521 (2003).

    The majority’s determination that a website is “an
indefinite region or expanse located in the digital realm,”
Maj. Op. 7, fails to consider how the internet actually
functions. Although people speak or write of visiting
websites, they are not traveling to any location or region.
Rather, by clicking on a link or website, an individual sends
14                UNITED STATES V. GREEN

a request for information to the provider of the website, and
the provider, through an automated process, sends back data.
Lemley, Place and Cyberspace, at 524. “[I]t is precisely this
automatic interconnection between data offered by different
people in different places that makes the Internet so different
from the physical world.” Id. at 525; see also id. at 523–26
(“The content of the Internet consists only of information
. . . .”). The Supreme Court has also recognized this reality,
explaining that the internet involves “a wide variety of
communication and information retrieval methods.” Reno v.
ACLU, 521 U.S. 844, 851 (1997). Thus, “cyberspace” is
“located in no particular geographical location but available
to anyone, anywhere in the world, with access to the
Internet.” Id. In my view, the majority’s conclusion that
Green violated the terms of his release can be reached
without assuming that a website is equivalent to a physical
location.

                          *    *   *

    The internet functions through unique, highly technical
processes of information access and connection that are
often difficult to comprehend. Nonetheless, we should
refrain from analyzing legal issues involving the internet in
ways that minimize or disregard those nuances, particularly
in the criminal context. See, e.g., United States v. Bosyk,
933 F.3d 319, 352 (4th Cir. 2019) (Wynn, J., dissenting)
(“The most troubling aspect of the majority opinion . . . is its
failure to grapple with the complex and novel questions
courts face when assessing probable cause premised on
conduct on the internet.”); Packingham v. North Carolina,
137 S. Ct. 1730, 1736 (2017) (“The forces and directions of
the Internet are so new, so protean, and so far reaching that
courts must be conscious that what they say today might be
obsolete tomorrow.”). I respectfully dissent from parts II
               UNITED STATES V. GREEN               15

and IV of the majority opinion, however I concur in the
judgment, as noted above.